 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouse Union Local 6, International Longshore-men's and Warehousemen's Union and NapkoCorporation and Paint Makers and Allied TradesUnion Local 1975, AFL-CIO. Case 32-CD-33January 15, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Napko Corporation, herein called theEmployer, alleging that Warehouse Union Local 6,International Longshoremen's and Warehousemen'sUnion, herein called Local 6, had violated Section8(b)(4)(D) of the Act by engaging in certain proscrib-ed activity with an object of forcing or requiring theEmployer to assign certain work to its members ratherthan to employees represented by Paint Makers andAllied Trades Union Local 1975, AFL-CIO, hereincalled Paint Makers.Pursuant to notice, a hearing was held beforeHearing Officer Paul Supton on August 7, 1979. Allparties appeared and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,the Employer and Local 6 filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer, a California corporation with its principalplace of business in Fremont, California, is engaged inthe business of manufacturing paint. During the pastyear, the Employer purchased from outside the Stategoods and supplies having a value in excess of$50,000.' The parties also stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdictionherein.' The Employer's unopposed motion to correct the record by inserting thephrase "in excess of $50,000 a year" at the conclusion of each of the sentenceswhich end on 1.19 and on 1.22 of p. 9 of the transcript is hereby granted.247 NLRB No. 35II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 6 andPaint Makers are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeNapko Corporation is engaged in the business ofmanufacturing and selling paint and paint-relatedproducts at its facility in Fremont, California. UntilJanuary 1979, the paint and paint-related products,after being manufactured, were stored in indoorstorage tanks from which they were transferred tosmall containers for shipment to customers. Thistransfer from the indoor storage tanks to shippingcontainers has in the past been performed by theEmployer's employees who are represented by PaintMakers. Once the materials were in the shippingcontainers, the transfer of the containers to shippingconveyances has been performed by employees of theEmployer who are represented by Local 6.In December 1978, the Employer entered into anagreement with a customer to supply paint and paint-related materials in bulk rather than in containers. Toaccommodate this new operation, the Employer beganusing an outdoor area where large holding tanks arelocated.The new procedure adopted by the Employerinvolves transferring paint and paint-related materialsdirectly from the holding tanks to tank trucks fur-nished by its customer. The materials involved aretherefore not first packaged in cans or drums.During January 1979, the Employer assigned thework in question to employees represented by PaintMakers and commenced the transfer and sale of thebulk material from the outside storage tanks to thetank trucks provided by the customer. The partiesstipulated that, on or about June 21, 1979, andcontinuing thereafter, an agent of Local 6 informedthe Employer that it claimed the work in dispute forits members. On or about August 2, 1979, an agent ofLocal 6 threatened the Employer that if the disputedwork were not assigned to its members the Employerwould be "in trouble" and that Local 6 would "pull itsmen."B. The Work in DisputeThe work in dispute involves the transfer of bulksupplies of paint and paint-related materials to and250 from an outdoor storage tank at the Employer'sfacility in Fremont, California.C. The Contentions of the PartiesThe Employer and Paint Makers contend thatbecause of the change in the Employer's operation-which added supplying a customer with materials inbulk rather than in containers-the transfer of thebulk materials from a holding tank in an outdoor areadirectly to the customer's tank trucks can best beperformed by Paint Makers-represented employeesnow doing the work. The Employer specifically allegesthat the collective-bargaining agreements, area prac-tice, employee skills, efficiency of operations, andemployer assignment favor the work being performedby employees represented by Paint Makers.Local 6 contends that the disputed work shouldhave been assigned to its members based on its workjurisdiction as defined in its collective-bargainingagreement with the Employer.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon a method for thevoluntary adjustment of the dispute.As to the former, it is clear that both Unions areclaiming the assignment of the work of transferringbulk supplies of paint and paint-related materials toand from an outdoor storage tank.The parties stipulated that in the past 6 months, andmore particularly on or about August 2, 1979, anagent of Local 6 threatened the Employer that if thedisputed work were not assigned to its members theEmployer would be "in trouble" and that Local 6would "pull its men." Accordingly, we are satisfiedthat there is reasonable cause to believe that an8(b)(4)(D) violation has occurred in this case.As to the latter, the parties have stipulated, andthere is no evidence to the contrary, that there is noagreed-upon method for the voluntary settlement ofthe dispute. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various factors.' The Board has held: N.L.R.B. v. Radio A Television Broadcast Engineers Union. Local 1212.International Brotherhood of Electrical Workers. AFL-CIO [Columbia Broad-castingSysteml 364 U.S. 573 (1961)WAREHOUSE UNION LOCAL 6that its determination in a jurisdictional dispute is anact of judgment based on commonsense and experi-ence reached by balancing those factors involved in aparticular case.'The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer has current collective-bargainingagreements with both local 6 and Paint Makers. Thesecontracts are in evidence, but we find that they are notuseful in making our determination. Though bothLocal 6 and Paint Makers can cite contract languagethat arguably supports their respective positions, it isclear that neither contract specifically mentions thework in dispute. Thus, the collective-bargaining agree-ments favor neither Local 6 nor Paint Makers in thisdispute.2. Employer assignment and practiceHoward Metzner, manufacturing manager of Nap-ko Corporation, testified that the Employer's practicehas been to have employees represented by PaintMakers transfer the bulk materials from the outsidetanks to the customer's tank trucks since the Employ-er began utilizing this process in January 1979. TheEmployer is satisfied with the results of its assignment.Thus, the factor of employer assignment and practiceclearly weighs in favor of awarding the work indispute to employees represented by Paint Makers.3. Area practiceKenneth Reeves, president and business manager ofPaint Makers, testified that, within his Local's juris-diction, 40 paint manufacturing facilities have currentcontracts with Paint Makers. In all 40 of thesesituations, the transfer of paint into bulk-carryingfacilities such as trains or trucks is done by thepaintmakers. However, at none of these facilities wereany of the employees represented by any union otherthan Paint Makers.Avelineo Ramos, business agent for Local 6, testi-fied that in other industries Local 6 bargaining unitmembers perform the pumping and loading of bulkmaterials onto tank trucks. No evidence was presentedof Local 6 members performing this function inconnection with paint and paint-related materials.In light of this evidence the area practice favorsawarding the work in dispute to employees represent-ed by Paint Makers.International Association of Machinists. Lodge No. 1743. AFL-CIO (J. A.Jones Construction Company). 135 NLRB 1402 (1962).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Employee skills and efficiency of operationThe record indicates that both groups of employeespossess the necessary skills to perform the actualtransfer of paint and paint-related materials from theoutdoor storage tanks to the customer's tank trucks.However, it appears that, at some point during thistransfer operation, there is spillage of a certain amountof paint. The record indicates that employees repre-sented by Local 6 do not possess the requisite skills toclean up the spillage while employees represented byPaint Makers do have the necessary skills to handlethis part of the operation. Since the cleanup operationappears to be one aspect of the process of transferringthe materials from the storage tanks to the tank trucksand not a separate process, the operation is moreefficient and economical with paintmakers performingthe disputed work.Accordingly, the factors of skills and efficiency ofoperation favor having the work performed by em-ployees represented by Paint Makers.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we conclude thatemployees who are represented by Paint Makers areentitled to perform the work in dispute. We reach thisconclusion relying on employer assignment and prac-tice, area practice, and employee skills and efficiencyof operation. In making this determination, we areawarding the work in question to employees who arerepresented by Paint Makers but not to that Union orits members. The present determination is limited tothe particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:I. Employees of Napko Corporation, who arerepresented by Paint Makers and Allied Trades UnionLocal 1975, AFL-CIO, are entitled to perform thetransfer of bulk supplies of paint and paint-relatedmaterials to and from an outdoor storage tank at theEmployer's facility in Fremont, California.2. Warehouse Union Local 6, International Long-shoremen's and Warehousemen's Union, is not enti-tled by means proscribed by Section 8(b)(4)(D) of theAct to force or require Napko Corporation to assignthe disputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decision andDetermination of Dispute, Warehouse Union Local 6,International Longshoremen's and Warehousemen'sUnion, shall notify the Regional Director for Region32, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means proscrib-ed by Section 8(b)(4)(D) of the Act, to assign thedisputed work in a manner inconsistent with the abovedetermination.252